Exhibit 99.1 JAGUAR MINING INC. Consolidated Financial Statements For the years ended December 31, 2014 and 2013 KPMG LLP Telephone (416) 777-8500 Bay Adelaide Centre Fax (416) 777-8818 333 Bay Street Suite 4600 Internet www.kpmg.ca Toronto ON M5H 2S5 Canada INDEPENDENT AUDITORS' REPORT To the Shareholders of Jaguar Mining Inc. We have audited the accompanying consolidated financial statements of Jaguar Mining Inc., which comprise the consolidated statements of financial position as at December 31, 2014 and December 31, 2013, the consolidated statements of operations and comprehensive income (loss), changes in shareholders' equity (deficit) and cash flows for the years then ended, and notes, comprising a summary of significant accounting policies and other explanatory information. Management's Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors' Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on our judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, we consider internal control relevant to the entity's preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity's internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. KPMG LLP is a Canadian limited liability partnership and a member firm of the KPMG network of independent member firms affiliated with KPMG International Cooperative ("KPMG International"), a Swiss entity. KPMG Canada provides services to KPMG LLP. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the consolidated financial position of Jaguar Mining Inc. as at December 31, 2014 and December 31, 2013, and its consolidated financial performance and its consolidated cash flows for the years then ended in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board. Emphasis of Matter Without modifying our opinion, we draw attention to Note 2 in the consolidated financial statements which indicates that Jaguar Mining Inc. will need to obtain additional financing in order to discharge its liabilities. These conditions, along with other matters as set forth in Note 2 in the consolidated financial statements, indicates the existence of a material uncertainty that casts substantial doubt about Jaguar Mining Inc.'s ability to continue as a going concern. Chartered Professional Accountants, Licensed Public Accountants April 10, 2015 Toronto, Canada CONSOLIDATED STATEMENTS OF FINANCIAL POSITION As at December 31, 2014 and 2013 (Expressed in thousands of US dollars) December 31, December 31, ASSETS Current assets Cash and cash equivalents $ $ Inventory Note 5 Recoverable taxes Note 6 Other accounts receivable Prepaid expenses and advances Derivatives Note 14(d) - Total Current Assets Non-current assets Property, plant and equipment Note 7 Mineral exploration projects Note 8 Recoverable taxes Note 6 Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY (DEFICIENCY) Current liabilities Accounts payable and accrued liabilities Note 9 $ $ Notes payable Note 10 Current tax liability - Reclamation provisions Note 12 Derivatives Note 14(d) - Other provisions and liabilities Note 13 Total Current Liabilities Non-current liabilities Notes payable Note 10 Deferred income taxes Note 11 Other taxes payable - Reclamation provisions Note 12 Other liabilities 61 62 Total liabilities $ $ SHAREHOLDERS' EQUITY (DEFICIENCY) Capital Stock Note 14(a) Stock options Deferred shares units - Contributed surplus Deficit ) ) Hedging Reserve Note 14(d) ) Total shareholders' equity (deficiency) ) Financial liabilities and other commitments Note 21 Total liabilities and shareholders' equity (deficiency) $ $ Going Concern and Recapitalization Plan Note 2 On behalf of the Board: (signed) “Richard Falconer”(signed) “George M. Bee” The accompanying notes are an integral part of these annual consolidated financial statements. Jaguar Mining | 1 CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) For the years ended December 31, 2014 and 2013 (Expressed in thousands of US dollars) Year Ended December 31, Gold Sales $ $ Production costs Note 16 ) ) Depletion and amortization ) ) Gross profit (loss) ) Exploration and evaluation costs Care and maintenance costs (Paciencia mine) Stock-based compensation Note 14 General and administration expenses Restructuring fees Amortization Adjustment to legal and VAT tax provisions Note 17 ) Impairment charges Note 18 Other expenses Operating loss ) ) Foreign exchange loss Financial instruments gain Note 19 ) ) Finance costs Note 20 Other non-operating expenses (recoveries) ) Income (loss) before income taxes ) Current income tax recovery (9 ) ) Deferred income tax expense Note 11(e) Total income tax expense (recovery) ) Net income (loss) ) Other comprehensive loss ) Total comprehensive income (loss) ) Earnings per share Note 15 Income (loss) per share Basic $ $ ) Diluted $ $ ) Weighted average shares outstanding Basic Diluted The accompanying notes are an integral part of these annual consolidated financial statements. Jaguar Mining | 2 CONSOLIDATED STATEMENTS OF CASH FLOWS For the years ended December 31, 2014 and 2013 (Expressed in thousands of US dollars) Year Ended December 31, OPERATING ACTIVITIES Net income (loss) for the year $ $ ) Adjusted for non-cash items Unrealized foreign exchange (gain) loss ) Stock-based compensation expense Interest expense Accretion of interest expense ) Deferred income tax expense Depletion and amortization Provision and loss on disposition of property, plant and equipment Write-down of inventory Note 5 Impairment of properties Note 18 Provision (recovery) of VAT and other taxes Note 17 ) Legal provisions Note 17 Gain on debt extinguishment Note 19 ) - Gain on Vale note amendment Note 19 ) - Loss on Renvest ammendment - Unrealized gain on derivatives and option component of notes ) ) Reclamation expenditure ) ) ) Adjusted for changes in non-cash operating assets and liabilities Inventory Other accounts receivable Recoverable taxes Prepaid expenses and other assets ) Accounts payable and accrued liabilities ) ) Taxes payable (6
